ORDER

PER CURIAM.
M.W.S., Sr., (Father) appeals the judgment of the trial court appointing his adult daughter, C.H., as guardian of his minor son, M.W.S., Jr., and minor daughter, J.S. On appeal, he argues that the evidence was insufficient to support a finding that he was unfit or unwilling to act as natural guardian of the two children. This court finds that sufficient evidence supports the court’s finding that Father was unfit or unwilling to act as natural guardian of M.W.S., Jr., and J.S. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 84.16(b).